Kilday, Judge
(concurring):
I concur.
In my view, the issue of self-defense *610is’ reasonably raised by the evidence here. The law officer, therefore, correctly undertook to instruct the court members thereon, in order that they might consider and resolve that contested question in deliberating on accused’s innocence or guilt.
The governing principles of self-defense, as I perceive them, are delineated by our prior opinions. In homicide cases, two essential elements are involved. The first element requires that the accused honestly and reasonably believe he is in danger of death or serious bodily injury. This is a purely objective test. The second consideration is subjective in nature. The accused is entitled to use such force in self-defense as he believes on reasonable grounds to be necessary.
The law of self-defense and its two elements are expounded and illuminated in the following decisions of this Court. See United States v Acosta-Vargas, 13 USCMA 388, 32 CMR 388; United States v Smith, 13 USCMA 471, 33 CMR 3; United States v Regalado, 13 USCMA 480, 33 CMR 12; United States v Green, 13 USCMA 545, 33 CMR 77; United States v Gordon, 14 USCMA 314, 34 CMR 94; United States v Campbell, 14 USCMA 383, 34 CMR 163; United States v Judkins, 14 USCMA 452, 34 CMR 232. See also United States v Brown, 13 USCMA 485, 33 CMR 17; United States v Hayden, 13 USCMA 497, 33 CMR 29; United States v Duckworth, 13 USCMA 515, 33 CMR 47; United States v Campbell, 13 USCMA 531, 33 CMR 63; United States v Hubbard, 13 USCMA 652, 33 CMR 184.
Careful consideration of the record in the instant case leaves me with the conviction that the instructions by the law officer on both elements of self-defense, though not ideal, are, when all considered together, sufficient. Moreover, I note that defense counsel at trial affirmatively expressed their satisfaction with the law officer’s advice.